Citation Nr: 1825115	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  11-29 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for type two diabetes mellitus (diabetes), to include as secondary to herbicide agent exposure. 

2.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for neuropathy, to include as secondary to herbicide agent exposure. 

3.  Entitlement to service connection for neuropathy, to include as secondary to herbicide agent exposure. 

4.  Entitlement to service connection for gastrointestinal esophageal reflux disorder (GERD).

5.  Entitlement to service connection for headaches, to include migraines.

6.  Entitlement to service connection for hypertension.

7.  Entitlement to service connection for high cholesterol.

8.  Entitlement to service connection for a kidney condition.

9.  Entitlement to service connection for a left hip condition.

10.  Entitlement to service connection for a right hip condition.

11.  Entitlement to service connection for sleep apnea. 

12.  Entitlement to service connection for a neck condition. 

13.  Entitlement to service connection for back condition.  


REPRESENTATION

Veteran represented by:  Attorney J. Michael Woods


ATTORNEY FOR THE BOARD

N. Robinson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to July 1975.  These matters are before the Board of Veterans' Appeals (Board) on appeal from April 2010 and September 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.
 
In August 2015, the Veteran submitted a VA Form 9 (substantive appeal) in support of claims for service connection for posttraumatic stress disorder and for an increased rating and an earlier effective date for sinusitis.  Because those issues are yet to be certified to the Board and because the RO is continuing development, the Board will decline to take jurisdiction over them at this time to ensure a complete record is available and all development is complete before adjudicating those claims.

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) has been raised by the record in a September 2015 application, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The issues of whether new and material evidence has been received to reopen the claim for entitlement to service connection for diabetes, to include as secondary to herbicide agent exposure and entitlement to service connection for neuropathy, to include as secondary to herbicide agent exposure; GERD;  headaches; hypertension; high cholesterol;  kidney disorder; left and right hip conditions; sleep apnea; a neck condition; and a back condition are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The September 2017 examination report, supported by a detailed rationale referencing the Veteran's current headache and sinus symptoms and treatment and relevant medical treatise evidence, establishes that the Veteran has a current headache disability that was aggravated by his service-connected disability chronic sinusitis.  The July 2014 VA sinusitis examination report also links the Veteran's headaches to his sinusitis.  The July 2016 VA negative nexus opinion cannot be assigned probative weight because it does not address secondary service connection. 

2.  Resolving reasonable doubt in the Veteran's favor the Board finds that the evidence, including the September 2017 examiner's detailed positive nexus opinion referencing the Veteran's current sleep apnea, sinus symptoms and treatment, and relevant medical treatise evidence, is at least evenly balanced for and against (in "relative equipoise") a finding that the Veteran's service-connected sinusitis aggravated his current sleep apnea disability. 

3.  An unappealed September 2008 rating decision denied service connection for neuropathy.  Evidence received since the September 2008 denial, including the Veteran's November 2010 report that he went ashore in Vietnam, was not of record at that time, relates to an unestablished fact necessary to substantiate the underlying claim of service connection, and raises a reasonable possibility of substantiating that claim.


CONCLUSIONS OF LAW

1.  Service connection for a headache disability is warranted.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303, 3.310 (2017).

2.  Service connection for sleep apnea is warranted.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303, 3.310 (2017).

3.  New and material evidence has been received; the claim of service connection for neuropathy may be reopened.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).


ORDER

Service connection for headaches is granted. 

Service connection for sleep apnea is granted. 

New and material evidence has been received to reopen a claim of entitlement to service connection for neuropathy; the claim to reopen is granted.

REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary to ensure that there is a complete and accurate record upon which to decide the Veteran's claims so that every possible consideration is afforded.  The record indicates the Veteran received VA treatment starting in March 1994; however, the earliest VA treatment records in the claims file are from 2001.  VA treatment records are constructively of record and must be associated with the claims file.  In addition, the March 2010 VA spine examiner's negative nexus opinion is inadequate, and the Veteran should be afforded an additional examination with a different examiner.  Also, additional efforts are needed to determine whether the Veteran went ashore in Vietnam or whether he was otherwise exposed to herbicide spraying during service.

Accordingly, the case is REMANDED for the following action:

1.  Associate all past VA treatment records with the Veteran's claims file.  If treatment records from March 1994 to March 2001 are not found/do not exist, clearly indicate this in the claims file.  

2.  Obtain any updated VA or adequately identified private treatment records.  

3.  Send the Veteran a letter inviting him to submit a) any evidence of current disabilities for which he is claiming service connection and b) any evidence supporting his report of serving ashore in Vietnam.   

4.  The AOJ should conduct exhaustive development to secure additional records to aid in determining whether the Veteran, as reported in his November 2010 NOD, served onshore in Vietnam.  The Board notes the RO has previously obtained the Veteran's naval ship command, which indicated that the Veteran's ship was present in the Gulf of Tonkin; however, additional efforts must be made including obtaining deck logs or other records that could support his report of going ashore for 21 days on a supply run.  If any records sought are unavailable, the AOJ must issue a formal finding documenting that fact, the steps taken to locate and secure the records in question, and the reason for their unavailability.

Then, the AOJ should conduct all appropriate development and research (to include forwarding the entire record as part of a request for a JSRRC inquiry) to verify whether the Veteran served in areas or circumstances consistent with exposure to herbicides, to include from aerial spraying even in offshore waters.  The AOJ must document its findings in a formal finding.

This finding MUST consider that United States Court of Appeals for Veterans Claims has held that a fact-based assessment must be made regarding the probability of herbicide spraying in certain offshore areas not traditionally considered inland waterways. See Gray v. McDonald, 27 Vet. App. 313 (2015).

5.  Then schedule the Veteran for an appropriate VA examination to assess the nature and cause of his back disability.  A different examiner from the March 2010 examiner is specifically requested.  The claims folder and all pertinent medical records (including any newly obtained records) should be made available to the examiner for review.  All necessary diagnostic testing should be performed.  Based on the review of the claims file including any newly obtained evidence, interview, examination, and diagnostic testing, the examiner should provide an opinion responding to the following: 

Is it at least as likely as not (a 50 percent or better probability) that any diagnosed back disability was incurred during or within one year of his active service (or by July 1976) or is otherwise related to the Veteran's service?

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

If the requested opinion cannot be provided without resort to speculation, the examiner should state this AND must explain WHY an opinion cannot be provided without resort to speculation (including whether an opinion is beyond what any medical practitioner might be able to provide, based on the evidence of record and current medical knowledge). 

6.  After this development is complete, consider whether any new records suggest that additional development such as additional VA examinations is warranted.

7.  The AOJ should then readjudicate the claims on appeal.  If any remain denied, the AOJ should issue an appropriate supplemental statement of the case and give the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the remanded matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, this matter must be handled expeditiously.  38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals











Department of Veterans Affairs


